This was a judgment in a mandamus proceeding and the duty devolved upon the court to notice and correct fundamental errors in the proceedings shown by the record, whether specifically argued or not. See State, ex rel., Barrs v. Pritchard, 111 Fla. 122, 149 Sou. Rep. 58, decided at the present term. This is so because *Page 864 
the object of a writ of mandamus directed to public officers is to coerce performance of a duty, and not to create a duty. Therefore, if no duty to do the thing commanded exists under the law, the Court should not order it to be done, whether objection on that ground be interposed or not. The absence of duty is therefore a fundamental defect which, if it appear in a writ of mandamus, should be noticed and corrected by the Courts of their own motion. A consideration of this rule disposes of so much of the petition for rehearing as suggests that a rehearing should be granted because the case was decided in part on propositions of law not raised in plaintiff in error's briefs.
The holding of the Court was that after Chapter 11566, Acts of 1925, became effective, the only law under which Nicholson could continue to make payments into the city pension fund was the amended statute, therefore the duty of the city as to the refund of any moneys paid in after Chapter 11566 became effective, is that found in the amended law, not the pre-existing law. To hold otherwise would mean that the city officials and the police officers could, at their option, simply disregard the new law, by relating their actions back to a law which the Legislature had affirmatively changed, evidently for the welfare of all concerned.
The estoppel mentioned in the opinion is the estoppel naturally existing against a police officer's claim asserted as against the force of a statute which the police officer must have accepted, if he continued to work in the city service, since the city had no right to continue an employment under a law which the Legislature had discontinued, and the police officer had no legal right to assert in judicial proceedings that the city did so.
The petition for rehearing should be denied and it is so ordered. *Page 865 
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.
BROWN, J., dissents.